DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 05/20/2022.  The present application is being examined under the AIA  first to invent provisions.  

  1a. Status of the claims:    
        Claims 2, 10, and 15 are canceled.
         Claims 1, 9, and 14 are amended.
        Claims 1, 3-9, 11-14, and 16-20 are pending.

1b. The objection of claims 1, 9, and 14 are withdrawn.

1c. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.   

Response to Argument
2. As per claims 1, 3-9, 11-14, and 16-20, Applicant's arguments filed 05/20/2022 have been fully considered but are moot in view of the new grounds of rejection. 

A,  Applicant argues that “The cited portion of Abad discloses that a network of nodes may access, view and/or update a smart contract in a distributed ledger. In particular, the Office equates "authorization to access" a smart contract with "validation." 
     That said, Abad does not, singularly or in combination with another reference, teach or suggest validating the third set of executable code, wherein validating the third set of executable comprises approving the third set of executable code; receiving validation of the third set of executable code from a second entity node, wherein validation of the third set of executable code from the second entity node comprises an approval of the third set of executable code by the second entity; receiving validation of the third set of executable code from a third entity node, wherein validation of the third set of executable code from the third entity node comprises an approval of the third set of executable code by the third entity; and deploying the third set of executable code to the distributed ledger based on: 1) validating the third set of executable code, 2) receiving validation of the third set of executable code from the second entity node, and 3) receiving validation of the third set of executable code from the third entity node, as recited in the pending independent claims. Furthermore, these deficiencies are not remedied by Thomas, Meyer, Kurian, or Al-Masoud,” as recited in claims 1 , 9, and 14 (Remarks, page 3).  
 
In response to A, the Examiner disagrees because Abad discloses validation of a third set of executable code in paragraph [0016] when teaching authorizing a smart contract where the smart contract validating the access is the third set of executed code; note, a smart contract is being associated with an executing code in Abad paragraph [0019]. The interpretation of smart contract validation is in light of the specification because paragraph [0051] of the specification it states “each node may participate in the validation and/or approval of proposed data records and/or executable code.”  As can be seen, in the specification and in Abad the function performed is the function of access using executable code is disclosed; therefore, when Abad teach in paragraph [0016] any authorized party being giving authorization access to a smart contract;  ABAD teaches  in paragraph  [0011]a smart contract  is being validated where the smart contract validating the access is the third set of executed code);  ABAD teaches  in paragraph  [0013] a smart contract being analyzed before validating it  by analyzing and enforcing the policies and regulations, by doing the analyzing and by enforcing the policies and the regulations the smart contact is being approved. ABAD teaches  in paragraph  [0014]  information included in the contract being received by the platform where smart contract is being implemented (deploying is being performed when the smart contact is received and processed). Abad teaching is in light of the specification because access of a smart contract is being giving by a node to a second node. Abad still teaches the amendment “any authorized party being giving authorization access to a smart contract” because by validating the access an approval is being giving to the executable code to access. The node receiving the smart contract is receiving the smart contract because the access is being validated.  Finally  the third set of executable code  is being deployed to the distributed ledger, because it has being deployed to a node of the distributed ledger. Thomas, Meyer, Kurian, or Al-Masoud do not have to remedy the deficiencies of Abad because as it was demonstrated earlier Abad teaches the claim invention and the amendment also because the amendment “the approval of an executable code” is similar to the validation of an executable code. 
Objection
3.  Claims 3, 11, 16 are objected to because they depend on canceled claims 2, 10, 15 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1, 3- 4, 6-7,  9, 11-12 14, 16- 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter “Thomas”) (US 2016/0357550 A1), in view of Meyer et al. (hereinafter “Meyer”) (US 8,589,288 B1), in view of Kurian et al. (hereinafter “Kurian”) (US 10,440,101 B2), and further in view ABAD et al. (hereinafter “ABAD”) (2020/0250663 A1). 


Regarding claim 1, Thomas discloses   a system for performing resource transfers using a distributed server, the system comprising:

       a memory device with computer-readable program code stored thereon (  a memory storing software  (Thomas, [0053])); a communication device ( device 106  is communicating with others devices (Thomas, [0053])); and 
       a processing device operatively coupled to the memory device and the communication device (a processor executing the software by communicating with the memory and device 106 (Thomas, [0053])), wherein the processing device is configured to execute the computer-readable program code (the software is being executed by the processor of platform device 600 (Thomas, [0053])) to:  
      detect that a first set of conditions has triggered a first set of executable code (determining the existence of conditions of agreement of a performance for payment of share of stock using a smart contract (by determining the existence of conditions of agreement for performing the conditions for payment, of a share of stock is being detected) (Thomas, [0031]); in [0033] the payment is for a share of stock);
      detect, from a first record, a transfer of an amount of resources from the second entity to a first entity ( performing a payment for transferring of value of stock  from a first entity to a second entity  (performing a payment for transferring value is equated to detecting of transfer of value because by transferring the payment of a value of the stock, the transfer of payment for the amount for the  stock is also detected in the payment transfer) (for clarification, in the reference, the first entity is equated to the second entity because  in the reference that is the first entity that  starts the transition as the second entity starts the transition  in claim 1) (Thomas, [0030])),  

      detect, from a second record, that a second set of conditions has triggered a second set of executable code (performing automatically a smart contact for transfer of stock when   all underlined conditions are satisfied from a first entity to a second entity (smart contact is equated to first set of executable code) (Thomas, [0034])); and
      automatically execute the second set of executable code to transfer a first allocation of the amount of resources from the first entity to a third entity (performing automatically a smart contact for transfer of stock  when   all underlined conditions are satisfied  from a second entity to another entity ( another entity can be a third entity) ( smart contact is equated to first set of executable codes) ( the underline conditions for transferring stoke is equated to the second set of conditions) (Thomas, [0034])).   


         Thomas does not disclose automatically execute the first set of executable code to transmit a resource transfer request to a second entity.

          Meyer discloses automatically execute the first set of executable code to transmit a resource transfer request to a second entity (automatically processing a request for directly sending a payment from a sending entity to a receiving entity by executing security codes (Meyer, column 2, lines 5-20)).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Meyer’s teachings with Thomas’ teachings. One skilled in the art would be motivated to combine them in order to send fund automatically from a sending entity to a receiving entity upon processing a request by executing security codes. 
  
         Thomas does not disclose that the first data record was a data record within distributed ledger hosted on the distributed server, Thomas  in view of Meyer do not disclose wherein the first data record indicates a transmittal of the amount of resources from the second entity to the first entity; from a second data record  that was a second data record within he distributed ledger , wherein the second data record indicates a receipt of the amount of resources by the first entity.

          Kurian discloses a first data record within a distributed ledger hosted on the distributed server (a distributed ledger having a distributed database, where first node has a first data record (Kurian, column 13,  lines 27-44, Fig 2B )), wherein the first data record indicates a transmittal of the amount of resources from the second entity to the first entity (underwriting actions confirmed the accurate ledger of resources transfers from one node of a decentralized chain architecture to another node where the underwriting actions confirmed is from data record from a first node (see fig.2B where nodes are communicating, for a node starting the communication could be considered as a first node) (Kurian, column 12, lines 7- 20; Fig2B)); from a second data record within he distributed ledger (a distributed ledger having a distributed database, where a second node that is part of the distributed ledger having a database has a first data record  ( as being disclosed in Fig2B data record is being distributed in  a distributed ledger between a plurality of nodes ( for example from the second node to the first node where a node is equated to an entity) (Kurian, column 13,  lines 27-44, Fig 2B )), wherein the second data record indicates a receipt of the amount of resources by the first entity ( a credit union have transaction validated by a sponsor having a block chain  in a distributed ledger system  (Kurian, column 13, lines 35-44 )).  
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kurian’s teachings with Thomas’ teachings in view of Meyer’s teachings. One skilled in the art would be motivated to combine them in order to transfer of resources being confirmed accurately by using underwriting actions that confirmed transfer of resources accurately.

              Thomas in view of Meyer  and in view of Kurian do not disclose  submit a request to add a third set of executable code to the distributed ledger; validate the third set of executable code, wherein validating the third set of executable comprises approving the third set of executable code; receive validation of the third set of executable code from a second entity node, wherein validation of the third set of executable code from the second entity node comprises an approval of the third set of executable code by the second entity: receive validation of the third set of executable code from a third entity node, wherein validation of the third set of executable code from the third entity node comprises an approval of the third set of executable code by the third entity; and deploy the third set of executable code to the distributed ledger based on: 1) validating the third set of executable code, 2) receiving validation of the third set of executable code from the second entity node, and 3) receiving validation of the third set of executable code from the third entity node.  

             ABAD discloses submit a request to add a third set of executable code to the distributed ledger ( a node is able to access a smart contract in a distributed ledger  to access is to write a new smart contract in the distributed ledger ( write a smart contract is equated to added a new smart  contract) (ABAD, [0016])); validate the third set of executable code (a smart contract  is being validated where the smart contract validating the access is the third set of executed code) (ABAD, [0011])), wherein validating the third set of executable comprises approving the third set of executable code( a smart contract being analyzed before validating it  by analyzing and enforcing the policies and regulations, the smart contact is approved (ABAD, [0013]));  
        receive validation of the third set of executable code from a second entity node ( any authorized party being giving authorization access to a smart contract ( authorization to access from any authorized node is equated to receive validation from any authorized node ( included a second node)  (authorizing a new smart contract is equated to validating a new smart contract) (ABAD, [0016])), wherein validation of the third set of executable code from the second entity node comprises an approval of the third set of executable code by the second entity ( any authorized party being giving authorization access to a smart contract ( authorization to access from any authorized node is equated to receive validation from any authorized node ( included a second node)  (authorizing a new smart contract is equated to validating a new smart contract) (ABAD, [0016])):
         receive validation of the third set of executable code from a third entity node ( any authorized party being giving authorization access to a smart contract ( authorization to access from any authorized node is equated to receive validation from any authorized node ( included a second node)  (authorizing a new smart contract is equated to validating a new smart contract) (ABAD, [0016])), wherein validation of the third set of executable code from the third entity node comprises an approval of the third set of executable code by the third entity ( any authorized party being giving authorization access to a smart contract ( authorization to access from any authorized node is equated to receive validation from any authorized node ( included a second node)  (authorizing a new smart contract is equated to validating a new smart contract) (ABAD, [0016])); and 
         deploy the third set of executable code to the distributed ledger based on: 1) validating the third set of executable code, 2) receiving validation of the third set of executable code from the second entity node, and 3) receiving validation of the third set of executable code from the third entity node (information included in the contract being received by the platform where smart contract is being implemented (deploying is being performed when the smart contact is received and processed) (ABAD, [0014];  in addition,  any authorized party being giving authorization access to a smart contract ( authorization to access from any authorized node is equated to receive validation from any authorized node ( included a second node)  (authorizing a new smart contract is equated to validating a new smart contract) ( any authorization validation include a second and a third authorization validation, and also any deployment of executable code includes a second and a third authorization of authorization code (ABAD, [0014] and[0016])).     

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate ABAD’s teachings with Thomas’ teachings in view of Meyer’s teachings and in view of Kurian’s teachings. One skilled in the art would be motivated to combine them in order to securely to provide to same contract to several nodes in a distributed ledger by authorizing the access of the same smart contract to several nodes in a distributed ledger platform.  

 Regarding claim 3, Thomas, Meyer, and Kurian disclose the system according to claim 2.

         Thomas in view of Meyer and in view of Kurian do not disclose wherein the distributed ledger is a channel-dependent chained repository, wherein data records of the distributed ledger are assigned to a first private channel.     

       ABAD discloses wherein the distributed ledger is a channel-dependent chained repository ( a distributed ledger is disclosed having block chains nodes where records of transactions in one transparent to the other one (each block  chain has a database of data record  that this transferred to another block data chain that depend on the data records of the first block data chain to operate )(ABAD, [0016]; Fig.1A)), wherein data records of the distributed ledger are assigned to a first private channel node ( third parties have access to data records in the distributed ledger ( a third party has node this is not part of distributer ledger platform) (ABAD, [0022])).    

       It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate ABAD’s teachings with Thomas’ teachings in view of Meyer’s teachings and in view of Kurian’s teachings. One skilled in the art would be motivated to combine them in order to improve record keeping and transactions by building trust and by verifying accountability of dynamic transactions.   

Regarding claim 4, Thomas, Meyer, Kurian, and ABAD disclose the system according to claim 1, in addition, Thomas discloses wherein automatically executing the second set of executable code further comprises transferring a second allocation of the amount of resources from the first entity to a fourth entity (performing automatically a smart contact for transfer of stock  when   all underlined conditions are satisfied  from an entity to another entity ( another entity can be the fourth entity) ( smart contact is equated to first set of executable code) (Thomas, [0034])).     


Regarding claim 6, Thomas, Meyer, Kurian, and ABAD disclose the system according to claim 1.

      Thomas in view of Meyer and in view of Kurian do not disclose wherein the distributed server hosts a distributed ledger, wherein the first set of executable code and the second set of executable code are deployed to the distributed ledger as smart contracts.  

       ABAD discloses wherein the distributed server hosts a distributed ledger (a distributed ledger is disclosed (ABAD, [0018])), wherein the first set of executable code and the second set of executable code are deployed to the distributed ledger as smart contracts (multiple smart contracts are disclosed for managing and regulating contracts in a distributed ledger system (executing and receiving contract) (ABAD, [0018])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate ABAD’s teachings with Thomas’ teachings in view of Meyer’s teachings and in view of Kurian’s teachings. One skilled in the art would be motivated to combine them in order to secure contract in a distributed ledger by using smart contacts that provide transparency of histories of contracts while keeping them secured.   

Regarding claim 7, Thomas, Meyer, Kurian, and ABAD disclose the system according to claim 1.
 
         Thomas in view of Meyer and in view of Kurian do not disclose wherein the first set of conditions comprises a security term.   

         ABAD discloses wherein the first set of conditions comprises a security term (one of the policies associated with a smart contract is ensuring that the contract is secured (ABAD, [0011])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate ABAD’s teachings with Thomas’ teachings in view of Meyer’s teachings and in view of Kurian’s teachings. One skilled in the art would be motivated to combine them in order to keep information and agreements of the smart contract confidential by incorporation security policy in the smart contract. 
Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 1, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 4, thus the same rationale applies. 


Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 


Regarding claim 16, claim 16 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 7, thus the same rationale applies. 


4b. Claims 5, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas,  in view of Meyer, in view of Kurian, in view of ABAD as applied to claims 1, 3- 4, 6-7,  9, 11-12 14, 16- 17, and 19-20 above, and further  in view of Al-Masoud et al. (hereinafter “Al-Masoud”)  (US 2017/0206603 A1). 

Regarding claim 5, Thomas, Meyer, Kurian, and ABAD disclose the system according to claim 1.

         Thomas in view of Meyer, in view of Kurian, and in view of ABAD do not disclose wherein the computer-readable program code further causes the processing device to provide authorized access of the distributed server to a non- related third-party entity.   

       Al-Masoud  discloses wherein the computer-readable program code further causes the processing device to provide authorized access of the distributed server to a non- related third-party entity (stock being purchased by third party such as broker platforms  that have their transactions validated in a distributed leger platform ( by having their transactions validated, accesses have being giving to the third parties platforms  that is not part of the distributed ledger platform  (Al-Masoud, [0013]).   
  
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Al-Masoud’s teachings with Thomas’ teachings in view of Meyer’s teachings, in view of Kurian’s teachings, and in view of ABAD’s teachings. One skilled in the art would be motivated to combine them in order to validate transactions of a distributed ledger platform with third party platforms by validating the transaction of the third party platforms because giving them access to the distributed ledger platform.   
 
Regarding claim 8, Thomas, Meyer, and Kurian disclose the system according to claim 1. 

         Thomas in view of Meyer and in view of Kurian do not disclose wherein the second set of conditions comprises receipt of the amount of resources by the first entity.  

       Al-Masoud discloses wherein the second set of conditions comprises receipt of the amount of resources by the first entity (a response having the amount of money for the stock purchase received being incorporated in smart contract digital signature transaction record ( a response having the amount of stock received is equated to the receipt of the amount of resources received)  (Al-Masoud, [00023]).   
  
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Al-Masoud’s teachings with Thomas’ teachings in view of Meyer’s teachings, in view of Kurian’s teachings, and in view of ABAD’s teachings. One skilled in the art would be motivated to combine them in order to record accurately the amount of money transferred in a transaction by sending a response that has the amount of the money received.    
 
Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies.

Regarding claim 18, claim 18 is substantially similar to claim 5, thus the same rationale applies. 



Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/ZI YE/Primary Examiner, Art Unit 2455